EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 8-12, 44-45, 49, and 51-52, which were previously withdrawn without traverse pursuant to a restriction requirement, are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 05/12/2022 have been fully considered and are persuasive. Applicant has amended the claims to overcome the previously applied rejections under 35 U.S.C. 112(b). Claim 1 has been amended to include the limitations of original claim 3, which overcomes the previously applied double patenting rejections and prior art rejections.
The closest prior art reference is Aeschlimann (US 2007/0062628), the teachings of which are detailed in the previous Office action. In the method of Aeschlimann, a joining element (i.e. connector) is applied to a base material (i.e. building element) by piercing a portion of the base material with the joining element and melting a thermoplastic section of the joining element within the base material. In the method of Aeschlimann, the joining element does not punch out the portion of the base material as claimed. There is no teaching or suggestion in the prior art which would lead one of ordinary skill in the art to modify the method of Aeschlimann to include such a feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746